—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered April 4, 2000, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment, as triable issues of fact exist (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.